     Case 1:19-cr-00386-PKC Document 15 Filed 08/22/19 Page 1 of 4 PageID #: 33

                                                                                       FILED
V                                                                                   IN CLERK'S OFFICE
                                                                                US DISTRICT COURT E.D.N.Y,
    SD:FJN
    F.# 2018R01809                                                              ★    AUG 2 2 2019       ★

    UNITED STATES DISTRICT COURT                                                BROOKLYN OFFICE
    EASTERN DISTRICT OF NEW YORK
                                                  X


    UNITED STATES OF AMERICA                                INDICTMENT


           - against -                                          CP 19-386
                                                            (T. 18, U.S.C., §§ 982(a)(1),
    MUSTAFA GOKLU,                                           982(b)(1), 1956(a)(3), 2 and 3551 et
           also known as "Mustangy,"                         ^.;T. 21,U.S.C., § 853(p))

                             Defendant.
                                                               CHEN, J.
                                                 X


    THE GRAND JURY CHARGES:
                                                               MANN. M.J.
                                       MONEY LAUNDERING


                   1.     On or about and between August 28, 2018 and April 30, 2019, both

    dates being approximate and inclusive, within the Eastern District of New York and

    elsewhere, the defendant MUSTAFA GOKLU, also known as "Mustangy," together with

    others, did knowingly and intentionally conduct one or more financial transactions in and

    affecting interstate and foreign commerce, to wit: the transfer and delivery of United States

    currency, which transactions involved property represented by a law enforcement officer and

    by another person at the direction of, and with the approval of, a Federal official authorized

    to investigate violations of Title 18, United States Code, Section 1956, to be the proceeds of

    specified unlawful activity and property used to conduct and facilitate specified unlawful

    activity, to wit: narcotics trafficking, in violation of Title 21, United States Code, Sections
 Case 1:19-cr-00386-PKC Document 15 Filed 08/22/19 Page 2 of 4 PageID #: 34




841 and 846, with the intent to coneeal and disguise the nature, location, source, ownership

and control of property believed to be the proceeds of such specified unlawful activity.

           (Title 18, United States Code, Sections 1956(a)(3), 2 and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION


              2.      The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 982(a)(1), which requires any person convicted of

such offense to forfeit any property, real or personal, involved in such offense, or any

property traceable to such property.

              3.      If any of the above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction of the court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
         Case 1:19-cr-00386-PKC Document 15 Filed 08/22/19 Page 3 of 4 PageID #: 35
, A .



1'
        other property ofthe defendant up to the value of the forfeitable property described in this

        forfeiture allegation.

                       (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21,

        United States Code, Section 853(p))


                                                                        A TRUE BILL




                                                                nQ/4\yl/\^
                                                                '
                                                                       (/u Qi
                                                                       /OR^PERSON
                                                                        TT/-vr* •^T-




        RICHARD P. DONOGHUL
        UNITED STATES ATTORNEY
        EASTERN DISTRICT OF NEW YORK



        BY:
        ACTING UNrrED/STATES ATTORNEY
        PURSUANT TCf     C.F.R. 0.136
F. #2018R0109

FORM DBD-34     No.
JUN. 85

                                 UNITED STATES DISTRICT COURT
                                      EASTERN District o/NEW YORK
                                           CRIMINAE DIVISION

                                     THE UNITED STATES OF AMERICA


                                                    vs.




                                            MUSTAFA GOKLU
                                         also known as "Mustangy,"
                                                                               Defendant.
                                             INDICTMENT


                (T. 18, U.S.C., §§ 982(a)(1), 982(b)(1), 1956(a)(3), 2 and 3551 et^.;
                                       T. 2I,U.S.C., § 853(p))


                      A true bill.




                                                                            Foreperson

                Filed in open court this                                day,

                of                            A.D. 20

                                                                                   Clerk


                Bail, $
                                                                                            Case 1:19-cr-00386-PKC Document 15 Filed 08/22/19 Page 4 of 4 PageID #: 36




                          Francisco J. Navarro, Assistant United States Attorney
                                             (718) 254-6007
